Citation Nr: 1645972	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014. 

2.  Entitlement to a higher initial rating for L5-S1 spondylolisthesis with bilateral spondylosis, rated 10 percent prior to August 13, 2004, 20 percent from August 13, 2004 (with the exception of a temporary total (100 percent) convalescence ratings pursuant to 38 C.F.R. § 4.30 from May 21, 2007 to July 31, 2007 and from February 4, 2008 to November 30, 2008), and 40 percent from November 18, 2015. 

3.  Entitlement to a higher initial rating for right lower extremity sciatic nerve radiculopathy, rated as 10 percent.   

4.  Entitlement to a higher initial rating for left lower extremity sciatic nerve radiculopathy, rated as 10 percent.   

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) by reason of being housebound.


REPRESENTATION

Appellant represented by:	Edward Zimmerman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2008 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

For historical background, with respect to the service-connected L5-S1 spondylolisthesis with bilateral spondylosis, the Veteran filed a claim for service connection for lumbar spine spondylolisthesis and spondylolysis which was received on April 5, 1982, less than one month following discharge from service.  A May 1982 rating decision denied service connection for a low back disability.  The Veteran did not appeal the decision, no new and material evidence was received within the time period in which to appeal, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Thereafter, a May 2006 rating decision granted entitlement to service connection for L5-S1 spondylolisthesis with bilateral spondylosis and assigned an initial rating of 0 percent effective August 13, 2004.  A July 2006 rating decision assigned a 20 percent initial rating for L5-S1 spondylolisthesis with bilateral spondylosis effective August 13, 2004.  A June 2007 rating decision assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 effective May 21, 2007, through July 31, 2007.  A 20 percent rating resumed effective August 1, 2007.  A March 2008 rating decision assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 effective February 4, 2008 to May 31, 2008, later extended to November 30, 2008.  

Subsequently, a May 2012 Board decision found that the May 1982 rating decision, wherein service connection for low back disability was denied, must be reversed on the basis of CUE.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a) (2015). In light of the Board's May 2012 decision, a May 2012 rating decision granted entitlement to service connection for L5-S1 spondylolisthesis with bilateral spondylosis and assigned a 10 percent initial rating effective April 5, 1982.   Thereafter, a November 2012 rating decision determined that a 10 percent rating was warranted effective March 25, 1982, the day following separation from service, and a rating of 20 percent was warranted from August 13, 2004, with the exception of periods of temporary total convalescence ratings.  A January 2016 rating decision assigned a higher rating of 40 percent effective November 18, 2015.  Staged ratings have been created and the issue on appeal is characterized as shown on the title page of this decision.  The Board will review the entire period on appeal as entitlement to higher initial ratings for L5-S1 spondylolisthesis with bilateral spondylosis.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In addition, a June 2008 rating decision granted entitlement to service connection for depression and assigned an initial rating of 30 percent effective March 4, 2008.  The Veteran filed a timely notice of disagreement concerning the initial rating assignment in August 2008.  A statement of the case was issued in December 2008.  Within sixty days after notification of the statement of the case, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, was received by VA, wherein the Veteran stated that he was unable to work due to his depression and back.  The Board finds that the application is considered a statement in lieu of a VA Form 9 and the appeal was perfected concerning the claim for a higher initial rating for depression and the Board has framed the issue on appeal as entitlement to a higher initial rating for depression.  Subsequently, a 50 percent rating was assigned effective March 4, 2008 and an April 2014 rating decision assigned a 70 percent rating for depression, not otherwise specified, effective March 26, 2014.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See Fenderson, supra.

In addition, a January 2016 rating decision granted entitlement to service connection for right lower extremity sciatic nerve radiculopathy, and assigned an initial rating of 10 percent effective November 18, 2015 and granted service connection for left lower extremity sciatic nerve radiculopathy, and assigned an initial rating of 10 percent effective November 18, 2015.  The Veteran has not yet filed a notice of disagreement concerning the rating decision.  However, radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the assigned rating for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the rating schedule directs VA to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the lumbar spine condition.  When the Veteran appealed the rating assigned for the lumbar spine disability, his appeal encompassed ratings for all manifestations of the conditions.  Thus, the issues before the Board include the claims for higher initial ratings for radiculopathy of the left and right lower extremities, with consideration of the period prior to the November 18, 2015, effective dates assigned by the RO. 

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to a higher initial rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014, entitlement to a TDIU, and entitlement to SMC by reason of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 28, 1999, the functional impairment and loss due to the Veteran's L5-S1 spondylolisthesis with bilateral spondylosis is not comparable to moderate limitation of motion of the lumbar spine and has not been shown to have muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; severe lumbosacral strain; or ankylosis.  There is no clinical evidence of incapacitating episodes.  

2.  From January 28, 1999 to November 17, 2015, the functional impairment and loss due to the Veteran's L5-S1 spondylolisthesis with bilateral spondylosis is comparable to moderate limitation of motion, but not comparable to forward flexion of the thoracolumbar spine of 30 degrees or less; or, ankylosis.  There is no clinical evidence of incapacitating episodes.  The clinical findings do not show severe limitation of motion, severe lumbosacral strain, or abnormal mobility requiring neck brace.  

3.  From November 18, 2015, the functional impairment and loss due to the Veteran's L5-S1 spondylolisthesis with bilateral spondylosis is not comparable to ankylosis.  There is no clinical evidence of incapacitating episodes and no abnormal mobility requiring neck brace.  

4.  Clinical findings show that the Veteran's right lower extremity neurological symptoms are no more than mild in degree.

5.  Clinical findings show that the Veteran's left lower extremity neurological symptoms are no more than mild in degree.  


CONCLUSIONS OF LAW

1.  Prior to January 28, 1999, the criteria for an initial rating in excess of 10 percent for L5-S1 spondylolisthesis with bilateral spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1998); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  Effective January 28, 1999 to November 17, 2015, the criteria for an initial rating of 20 percent, but no higher, for L5-S1 spondylolisthesis with bilateral spondylosis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5295 (2002), and Diagnostic Code 5239 (2015).

3.  From November 18, 2015, the criteria for an initial rating in excess of 40 percent for L5-S1 spondylolisthesis with bilateral spondylosis, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5292, 5295 (2002), and Diagnostic Code 5239 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right lower extremity sciatic nerve radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial rating in excess of 10 percent for right lower extremity sciatic nerve radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claims for higher initial ratings, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159 (b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings for his service-connected disabilities and cited the applicable statutes and regulations.  In addition, the May 2013 supplemental statement of the case discussed the old rating criteria when addressing the Veteran's claim for a higher initial rating for his lumbar spine disability.  The notice requirements have been met.

The Veteran's service medical treatment records, private medical treatment records, Social Security Administration records, and VA medical treatment records are associated with the claims folder.  VA medical treatment records prior to October 1997 and updated VA medical treatment records since December 2008 were obtained and associated with the claims folder in accordance with the Board's May 2015 remand.  In addition, adequate VA examinations were obtained with respect to the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical examination reports listed the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his service-connected disabilities on appeal.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision.

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Legal Criteria and Analysis - Lumbar Spine Disability

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  To the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for the rating period prior to November 18, 2015,  For the rating period from November 18, 2015, the Veteran is in receipt of the maximum schedular rating assignable for functional impairment comparable to favorable ankylosis of the lumbar spine, and the evidence of record is sufficient to establish that functional impairment comparable to unfavorable ankylosis of the thoracolumbar spine does not exist on active range of motion on weight bearing.  There is no indication of record that passive range of motion findings, or range of motion findings on nonweight bearing, would be more limited so as to warrant Remand for additional examination.  

In this case, the Veteran's lumbar spine disability has been assigned an initial rating of 10 percent effective March 25, 1982 to August 12, 2004, assigned an initial rating of 20 percent from August 13, 2004 to November 18, 2015, exclusive of temporary total ratings for convalescence, and assigned an initial rating of 40 percent from November 18, 2015.  As the applicable rating criteria have been revised during the pendency of the appeal, the Board must address the old and revised criteria pertaining to lumbar spine disabilities.  

Prior to September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, Limitation of Motion of the Lumbar Spine, the criteria provided that a 40 percent disability rating will be assigned for severe limitation of motion of the lumbar spine, a 20 percent disability rating will be assigned for moderate limitation of motion, and a 10 percent rating will be assigned for slight limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), prior to September 23, 2002. 

Prior to September 23, 2002, under Diagnostic Code 5295, a 40 percent rating was assigned for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating may also be assigned if only some of these manifestations are present if there is also abnormal mobility on forced motion.  A 20 percent rating may be assigned for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 10 percent disability rating may be assigned where there is evidence of characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), prior to September 23, 2002. 

Prior to September 23, 2002, Diagnostic Code 5293 provided a 60 percent rating when intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  If the disability was severe, characterized by recurring attacks, with intermittent relief, a 40 percent rating was in order.  A 20 percent rating was assigned when the disability from intervertebral disc syndrome was moderate with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), prior to September 23, 2002. 

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining (under Sec. 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating was assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating was assigned.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002. 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In September 2003, further regulatory amendments were made.  The September 2003 regulatory amendments provided a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.    A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 26, 2003). 

Intervertebral disc syndrome can also be rated where the disability is manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, warrants a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is awarded. With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243, effective September 26, 2003. 

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" and "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted above, the relevant rating criteria were revised during the pendency of the appeal.  In deciding such case, the Board must determine whether the previous or revised version is more favorable to the veteran.  However, if the revised version is more favorable, the retroactive reach of that regulation can be no earlier than the effective date of the change, and the Board must apply only the earlier version of the regulation for the period prior to the effective date of the change.  See 38 U.S.C.A. § 5110 (g); see also VAOPGCPREC 3-2000 (2000). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A March 1979 service medical treatment record shows that the Veteran had low back pain for four days and there was no pain on movement.  He was assessed with back strain.  He was prescribed warm soaks to the back.  The Veteran asserted that the examining physician prescribed bed rest; however, there is no indication that bed rest was prescribed.  A subsequent March 1979 service medical treatment record shows that the Veteran complained of back pain for one month when standing and sitting.  On examination, there was bilateral lumbar tenderness and range of motion was within normal limits.  There was no spasm.  The plan was to go to physical therapy.  Another March 1979 service medical treatment record shows an impression of mechanical lumbar strain.  There was pain with prolonged standing and sitting.  The plan was to prescribe a 1/2" heel lift for the right lower extremity.  An April 1979 service medical record shows that the Veteran was under an "L(T-3) profile" until May 8, 1979 and was unable to train.  A May 1979 record shows that the Veteran complained of low back pain.  The assessment was low back pain due to leg length difference 3/4".  A brace was prescribed.  An August 1979 service medical treatment record shows that the Veteran was assessed with low back pain and range of motion was within normal limits, both active and passive.  There was no spasm and gait was within normal limits.  Another August 1979 service medical treatment record reveals that the Veteran had low back pain for four months and had a 3/4" sole on the right boot.  There was some tenderness and few spasms.  An October 1979 service medical treatment record shows that the Veteran complained of low back pain in March 1979.  Physical therapy was given and Veteran stated that exercises did not help.  He had limited range of motion and muscle spasms on the left side of back.  An October 10, 1979 record shows assessments of muscle spasms and Robaxin and heat.  An October 30, 1979 record shows that the Veteran was given Robaxin, heat and there were negative results as reported by the Veteran.  The examination showed prominent lumbar muscle spasms.  He was prescribed Robaxin, heat, and profile code "C" with no lifting.  A November 1979 record noted low back pain.  A December 1979 record shows that the Veteran's range of motion was within normal limits and had L3/4 pain.  There was no spasm.  The assessment was mechanical low back pain.  Another December 1979 record shows that the Veteran complained of vomiting and was prescribed bed rest for the day.  A May 1980 record reveals that the Veteran complained of chronic low back pain and had been seen by therapists.  A June 1980 record noted that the Veteran punctured his right foot and was prescribed bed rest.  Multiple August 1980 entries show that the Veteran had low back pain.  An August 12, 1980 record shows that the Veteran was tender to L3/4, L4/5, and L5S1.  The X-ray report revealed Grade I spondylolisthesis L5S.  The examiner recommended PL3 Code U profile- at own pace, swim in lieu of running, and run only for PT test.  There was no lifting over 50 lbs.  No riding in tactical vehicles over rough terrain.  An August 1980 physical profile record shows that the Veteran was assigned an L3 profile and included a diagnosis of Grade I, L5, S1, spondylolisthesis (slippage of vertebral bodies of spine).  The profile noted that the Veteran may P.T. at own pace, may swim in lieu of running except for P.T. test.  No lifting over 50 lbs.  No riding in tactical vehicles over rough terrain.  A September 1980 service treatment record noted that a permanent profile was requested.  A September 1981 record shows that the Veteran needed a statement for reenlistment that he was able to perform the duties of his MOS within the restrictions of his profile.  A physician stated that the Veteran had a boardable problem of spondylolysis of L5-S and spondylolisthesis L5 on S1. An August 1981 record shows that the Veteran had persistent back pain and he had a P3 issued in August 1980.  A September 1981 record shows that the Veteran did not want discharge from service.  An assessment of mild strain and low back pain was listed.  Medical Board proceedings, dated in November 1981, show that the Veteran presented for evaluation of chronic low back pain.  He had been on active duty for two years and ten months.  In August 1980, he was given a permanent profile.  Since obtaining the profile, he continued to have persistent low backache.  He denied lower extremity pain, numbness, paresthesias, or weakness.  He had no bowel or bladder abnormalities.  Despite this back pain, he was able to perform adequately in his MOS.  The examination showed that there were no objective muscle spasms, no gross abnormalities full flexion.  He had normal extension rhythm.  He had full extension, rotation, and lateral bending.  There was very mild palpation tenderness on the right sciatic notch.  His straight leg raising was 90 degrees.  The final diagnosis was Grade I spondylolisthesis L5 on S1 with bilateral spondylolysis L5.  

A January 28, 1999 VA treatment record noted that the Veteran was seen for his cervical spine.  However, the record also included an examination of the Veteran's back and there was lateral flexion of 45 degrees bilaterally.  There was forward flexion of 60 degrees and extension of 30 degrees.

An August 2004 VA treatment record noted that the Veteran complained of low back pain.  

A May 2005 VA treatment record noted that low back X-rays were normal and there was scoliosis of the thoracic spine.  

An October 2005 VA treatment record noted mild scoliosis of the thoracic spine.

A June 2006 EMG consult revealed a normal examination.  

A December 2006 VA medical treatment record shows that the Veteran had chronic back pain.  His neck and back pain interfered with his occupation and he frequently missed work.  

The Veteran was provided a VA medical examination in May 2006.  He had pain in his low back and sometimes rolled out of bed due to the pain.  He had flare-ups.  He denied radiating pain and denied bladder or bowel impairment.  He used his grandmother's cane sometimes.  On examination, his gait was slightly antalgic.  Range of motion findings revealed forward flexion of 75 degrees and extension to 20 degrees.  He had pain with extension.  He bended right and left 30 degrees.  He reported pain with bending right and left.  He rotated right and left 30 degrees with no complaints of pain.  He had slight scoliosis and no kyphosis.  There was no spasm on exam.  Nerve conduction studies were normal.  Concerning Deluca, the examiner estimated that the Veteran would experience an additional 20 degree loss of forward flexion with a flare-up.  

A February 2007 VA treatment record shows that the low back range of motion was limited in all directions with pain in extension and full flexion.  An August 2007 VA treatment record noted severe degenerative disc disease at L5-S1.  A neurosurgical consultation dated in November 2007 shows that the Veteran was very limited in his walking and developed severe back pain walking even a couple of blocks.  He had difficulty sleeping because of back pain.  

The Veteran was provided a VA medical examination in April 2007.  The Veteran continued to report low back pain.  He described it as a burning pain in his low back, nonradiating, and no flares constant.  On a zero to ten today, it was rated 7/10.  It improved with Ibuprofen and aggravated by walking.  He reported sitting limits. It was hard to get up if he sat for too long.  He had to change positions frequently.  He used a cane.  He has not worked since last summer.  He walked with a limp.  Forward flexion was 70 degrees three times, extends 20 degrees three times, rotates right and left 30 degrees three times, bends right and left 30 degrees three times.  He reported pain with full flexion at 70 degrees.  He was not limited by body habitus.  There was no muscle spasm on exam.  There was no tenderness to palpation of the spine and no guarding.  There was slight scoliosis, no kyphosis, and lumbar curve was flat.  The impression was L5-S1 bilateral pars defects at L5 consistent with spondylosis.  There were no additional functional limitations of the low back including additional loss of range of motion during flare-up or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance or coordination.  

The Veteran was provided a VA medical examination in January 2008.  The claims folder was reviewed.  He reported that his back pain worse.  He was very limited in his walking and had severe pain when walking only a couple of blocks.  He was also having difficulty sleeping because of lower back pain.  It was recommended that he undergo a spinal fusion.  An August 2007 MRI revealed single level degenerative disk disease at L5-S1, a broad based central bulge, mild thecal sac deformity in the midline, and no significant foraminal compromise seen.  He reported constant pain in the low back.  He had pain into the hips, but not the legs.  He was not currently working and last worked two years ago.  He was a painter for two years.  The Veteran did not report urinary incontinence or erectile dysfunction.  He reported symptoms of fatigue, decreased motion, and stiffness.  He did not report weakness or spasm.  He reported pain described as moderate, constant, and daily.  The Veteran experienced flare-ups, which were of a moderate severity, and duration of 3 to 7 days.  There were no incapacitating episodes of intervertebral disc syndrome during the past 12 months.  The Veteran used a cane and walker and was able to walk 1/4 mile.  On examination, there was no spasm.  There was no guarding.  There was no kyphosis, list, scoliosis, or lumbar flattening.  Gait and posture were normal.  Forward flexion was 0 to 70 degrees, extension 0 to 25 degrees, left lateral flexion 0 to 20 degrees, right lateral flexion 0 to 20 degrees, left lateral rotation 0 to 30 degrees, and right lateral rotation 0 to 30 degrees.  There was pain with all ranges of motion.  There were no additional functional limitations of the spine, including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, and excess fatigability, lack of endurance, or coordination.  The diagnosis was listed as L5-S1 spondylolisthesis/spondylosis.  There were moderate effects on chores, mild effects on exercise, and moderate effects on traveling.  

A February 4, 2008 operative report shows that the Veteran had a diagnosis of degenerated L5-S1 disk with bilateral pars defects and chronic low back pain.  The Veteran underwent an L5-S1 posterior lumbar interbody fusion with pedicle screw fusion.  

A May 2008 VA medical treatment record shows that the Veteran had resolving bilateral L5 radiculopathy.  It was noted that the Veteran should consider a job change given his history of a lumbar fusion and his chronic bilateral shoulder pain/rotator cuff tears/repairs.

An August 2008 VA medical treatment record shows that the Veteran was seen for a follow-up after his lumbar fusion.  He reported central low back pain.  He denied weakness, radicular pain, and numbness.  

The Veteran was provided a VA general medical examination in August 2009.  The Veteran was not currently working.  He reported that he worked about seven years ago as a house painter.  He was frequently fired and told he was too slow.  Prior to that, he worked as a mechanic at Walser Dodge.  Before that, he had a variety of other jobs.  His previous examination was completed in January 2008 and he had an L5-S1 fusion in February 2008.  The Veteran reported that he had constant low back pain, with pain radiating into both legs.  The pain was aggravated by almost any activity.  The Veteran reported that he could walk up to six to eight blocks on a good day, but that on a bad day, his pain would keep him confined to bed.  He felt that this happened three or four days per week.  He was able to sit for about 30 minutes and stand only very briefly.  He currently used a cane, but not a back brace.  Examination of the back showed that the musculature was even and symmetric bilaterally.  There was a well-healed and nontender lumbar laminectomy scar.  There was no tenderness to palpation along the lumbosacral spine.  There was tenderness to palpation along the paravertebral muscles of the upper lumbosacral spine on both sides, with the left side being more tender than the right.  Range of motion testing was performed three times and showed forward flexion 0 to 60/90 degrees, lateral flexion 0 to 15/30 degrees bilaterally, extension 0 to 10/30 degrees, and lateral rotation 0 to 20/30 degrees bilaterally.  The Veteran experienced some degree of discomfort with all range of motion maneuvers.  Examination of the lower extremities showed that the muscle bulk was equal bilaterally and appeared normal.  Strength was 5/5 in all muscle groups.  Sensation to light touch was decreased on the medial foot on the right and decreased in the lateral lower leg and thigh on the left and, otherwise, was equal bilaterally.  Peripheral nerves were intact.  The X-ray dated in November 2008 showed that a spinal fusion was present at L5-S1.

A December 1, 2009 VA treatment record indicated that pain radiated to his legs and there was an assessment of peripheral neuropathy.  

A signed February 2013 statement submitted by the Veteran's mother, she stated that the Veteran was on bed rest during active service and had chronic pain.  

The Veteran was provided a VA medical examination in March 2013.  The claims folder was reviewed.  The report included a diagnosis of L5-S1 spondylolisthesis and bilateral spondylosis and a date of diagnosis of March 1982.  The examiner noted that a revised Physical Evaluation Board proceedings note dated in February 1982 indicated a diagnosis of grade I spondylolisthesis L5 on S1 with bilateral spondylolysis of L5, with characteristic pain on motion, EPTS, service aggravated.  The Veteran reported a baseline 7/10 level of pain in his lower back region all the time, and that standing to get up out of a chair once using his arms to assist by pushing down on his canes to move himself up to a standing position, would increase pain in his low back.  He reported that multiple repetitions of standing to get up out of a chair using his arms to assist would increase low back pain further.  The Veteran stated that he could not stand in one position for more than five minutes because of back and neck pain, for which he would then need to either move or sit down.  After walking three blocks, he had pain radiating from his low back through his left buttock and down his left leg.  He used a cane for most ambulation, but sometimes walked without a cane for a very short distance in his house.  He reported using a walker in his house occasionally, and had to lift chair to move himself up to a standing position.  There were no flare-ups.  There were no gait abnormalities.  He had radicular symptoms of pain down the legs associated with back pain, left greater than right.  There were no bowel or urinary symptoms.  The Veteran did not report flare-ups.  Forward flexion ended at 55 degrees with objective evidence of painful motion beginning at 55 degrees, extension ended at 15 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral flexion ended at 20 degrees with objective evidence of painful motion beginning at 20 degrees, left lateral flexion ended at 15 degrees with no objective evidence of painful motion, right lateral rotation ended at 20 degrees with objective evidence of painful motion beginning at 20 degrees, and left lateral rotation ended at 20 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 55 degrees, post-test extension ended at 15 degrees, post-test right lateral flexion ended at 20 degrees, post-test left lateral flexion ended at 15 degrees, post-test right lateral rotation ended at 20 degrees, and post-test left lateral rotation ended at 20 degrees.  There was no additional limitation in range of motion of the spine following repetitive-use testing.  He had functional impairment and loss consisting of less movement than normal and pain on movement and interference with sitting, standing and/or weight-bearing.  He did not have radiculopathy.  He did not have a diagnosis of IVDS.  There was a scar, measuring 6.5 cm. in length, 2 to 3 mm. in width, well-healed, nontender, not elevated, and not depressed.  The examiner noted that the Veteran had been on Social Security since 2006 and probably could not work in his chosen profession as a painter given the need to work overhead and stand for long periods of time, but was capable of substantially gainful employment.

The Veteran was provided a VA medical examination in March 2014.  The Veteran's claims folder was reviewed.  The report listed a diagnosis of degenerative arthritis of the spine.  The clinical course for the past 12-month period was described by the Veteran as prolonged walking caused pain to back and legs, and he had pain with sleeping.  The Veteran did not report flare-ups.  Range of motion findings showed 70 degrees of flexion with pain beginning at 70 degrees, extension ended at 20 degrees with no objective evidence of painful motion, right lateral flexion ended at 20 degrees and painful motion began at 20 degrees, left lateral flexion ended at 20 degrees and there was no objective evidence of painful motion, right lateral rotation ended at 20 degrees and painful motion began at 20 degrees, left lateral rotation ended at 20 degrees and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 70 degrees, post-test extension ended at 20 degrees, post-test right lateral flexion ended at 20 degrees, post-test left lateral flexion ended at 20 degrees, right lateral rotation ended at 20 degrees, and post-test left lateral rotation ended at 20 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran had functional loss and/or impairment consisting of less movement than normal and pain on movement.  There was no radiculopathy and no ankylosis.  He did not have intervertebral disc syndrome.  He occasionally used a walker and regularly used a cane.  There were no additional functional limitations of the joint including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint times three repetitions, painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  The examiner stated that pain, weakness, fatigability, or incoordination, did not significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  Additional limitation due to pain, weakness, fatigability, or incoordination was 0 degrees.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge that his pain radiated to his hips and his buttocks.  He stated that he could not sit or stand for long periods of time.  He reported that he had a hard time sleeping.  The Veteran stated that in 1982, during service, he was on permanent profile due to his need for bed rest.  He stated that over the years, he was fired from jobs and had problems bending and lifting.  

The Veteran was provided a VA medical examination in November 2015.  The claims folder was not reviewed.  The examiner listed a diagnosis of intervertebral disc syndrome with a date of diagnosis listed as 2015, spondylolisthesis with a date of diagnosis listed as 2006, vertebral fracture with the date of diagnosis listed as 2006, spondylosis, bilateral, L5-S1with a date of diagnosis of 2006, lower extremity radiculopathy, with a date of diagnosis of 2015, and cadaver disc insertion with titanium screws at L5-S1 level.  Concerning the history of the disability, in 1979, the Veteran was in an armored personnel vehicle which was struck behind by another armored personnel vehicle and was thrown against the back of vehicle, sustaining a severe whiplash, and a fracture of L5-S1 which was not diagnosed until about 10 years later based on X-ray findings of an old fracture.  The Veteran had low back pain since the injury that progressed and was subsequently treated surgically with a cadaver disc implant with titanium screws at L5-S1.  He had constant low back pain at 7/8-10 severity with flare-ups occurring about every three to four months when his back "locks up."  Changes in weather were one trigger for a flare-up.  He experienced intermittent pain radiating from his hips into feet that felt like his shoes were too tight.  He had trouble sleeping at night and awakened frequently to change positions.  He could sit for 30 minutes before needing to change positions, walk about a block, and could not stand for any length of time.  The Veteran reported flare-ups of the back about three to four times a month and his back locked up.  He stated that it lasted three to four days and he could hardly do anything when it flared.  He took pain medications to get through it.  He reported functional loss and impairment consisting of walking only a block because his back pain increased.  Sitting made it better, but it got worse when he walked again.  He could only sit for about 30 minutes and he had to get up and move.  He could not stand for very long either because that made his back worse.  It was hard to get dressed and undressed because bending bothered his back.  He used a cane all the time except when his back locked up and then used a walker for more support.  He could not lift or carry anything.  The Veteran exhibited flexion from 0 to 20 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 20 degrees.  The range of motion contributed to functional loss consisting of limiting activities involving bending or twisting, and doing so caused increased symptoms.  Flexion, extension, right lateral flexion, right lateral rotation, and left lateral rotation exhibited pain.  There was tenderness to palpation over spine.  The Veteran was able to perform repetitive-use testing.  Following repetitive-use testing, there was forward flexion from 0 to 30 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 15 degrees, and left lateral rotation from 0 to 20 degrees.  Pain caused his functional loss.  Repeating range of motion caused a 10 degree loss in extension and 5 degree loss in right lateral flexion.  The assumption based on the Veteran's report was that he had more loss with more repetition but cannot quantitate that in degrees.  The examination was not completed during a flare-up and the examiner noted that pain limited functional ability during a flare-up.  The examiner noted that the Veteran's report of his back locking up indicated that the loss of range of motion was significant during a flare-up.  The examiner noted that there was disturbance of locomotion, interference with sitting, interference with standing, and interference with sleeping.  There was decreased sensation in the right lower leg/ankle and foot/toes and decreased sensation in the left lower leg/ankle and foot/toes.  The examiner noted that the Veteran had mild intermittent pain in the left and right lower extremities and mild paresthesias and/or dysesthesias of the left and right lower extremities.  There was no ankylosis of the spine.  Concerning intervertebral disc syndrome, the Veteran did not experience any episodes of signs or symptoms of intervertebral disc syndrome requiring physician-prescribed bedrest during the previous 12-month period.  The Veteran occasionally used a wheelchair, and constantly used a cane.  It appears that the examiner accidently wrote wheelchair instead of walker as the examiner subsequently noted that a walker was used during flare-ups.  The Veteran had a scar, but it was not painful or unstable or greater than 39 square centimeters.  The scar was measured as 13 cm. by .2 cm.  Concerning impact on ability to work, the examiner stated that the Veteran's back condition would impact his ability to do any type of work, both physical and sedentary because of limited range of motion, and increased symptoms of back pain and intermittent lower extremity radiculopathy with lifting or carrying, when walking a block, when standing more than a few minutes, when sitting thirty minutes, and interference with sleeping causing frequent awakening.  During flare-ups, he was essentially incapacitated for three to four days.  The examiner stated that the Veteran's "progressive symptoms" including intervertebral disc syndrome, lower extremity radiculopathy, and subsequent cadaver disc implant with titanium screws resulted from a progression of his service-connected L5-S1 spondylolisthesis and bilateral spondylosis.  

A statement from J. G., noted that the Veteran had troubles with his back for many years and it has gotten much worse.  

A statement from the Veteran's ex-wife, S. S., stated that she was engaged to the Veteran during his basic training.  She stated that she saw the Veteran's service records and while bed rest was only noted occasionally, the Veteran was put on bed rest and personally saw him take bedrest at Fort Riley.  She stated that bed rest was not written down and he was given a sick slip from his doctors.  She specifically noted episodes in March 1972, March 1979, April 1979, May 1979 to July 1979, July to October 1979, November 1979, December 1979 to May 1980, May to August 1980, and January to September 1981.  

In a signed November 2014 statement, C. S., explained that he knew the Veteran for over twenty years.  He stated that the Veteran had pain and could not haul equipment or play standing up. 

In a signed October 2014 statement, the Veteran's brother, A. B., stated that he worked with the Veteran for about 14 years.  He noted that they were let go from painting jobs because the Veteran could not go fast.  

In a statement, the Veteran explained that his service records did not fully report what was hurting him on each visit and what his doctors prescribed or told him to do.  He stated that he was placed on bed rest many times during service and was just given a sick slip.  

In a signed October 2014 statement, M. K. stated that he worked with the Veteran for more than 20 years and his pain was worse.  He stated that the Veteran did not sleep well and he was never comfortable.  

The Veteran's attorney asserted that the Veteran had bed rest totaling more than 100 days each year and should be assigned a 60 percent rating from March 1982.  He also contends that as a VA medical examination was not provided in 1982, the rating must be based on lay evidence and clinical findings in the service medical treatment records concerning the manifestations of his spine disability.  It was asserted that there was a "sick slip procedure" concerning prescribed bed rest during active service.

Social Security Administration records show that the Veteran reported interference with his occupation and that he missed work due to his lumbar spine, cervical spine, and shoulder.

First, before the analysis as to whether the Veteran is entitled to higher staged initial ratings for his service-connected lumbar spine disability, the Board finds that there is no basis for higher initial ratings under the old or revised criteria concerning intervertebral disc syndrome at any point during the period on appeal.  Prior to the November 2015 VA examination report, there is no diagnosis of intervertebral disc syndrome.  More significantly, there is no clinical evidence documenting that the Veteran was prescribed bedrest by a physician for incapacitating episodes due to intervertebral disc syndrome.  Indeed, the November 2015 VA medical examination report includes a diagnosis of intervertebral disc syndrome, with a noted in 2015, but the VA examiner stated that the Veteran did not have any incapacitating episodes during the past 12-month period.  The Board recognizes the statements from the Veteran and those who knew him, particularly during his period of active service.  The statements are competent as to the Veteran's lay-observable symptoms, but neither the Veteran nor the persons who submitted lay statements attesting to his physician-prescribed bed rest due to intervertebral disc syndrome have been shown to have the requisite medical expertise or knowledge to diagnose intervertebral disc syndrome or to opine as to whether the Veteran was experiencing incapacitating episodes due to this disease.  Indeed, VA examinations completed in March 2013 and March 2014 noted that the Veteran did not have intervertebral disc syndrome and there is no objective clinical evidence to show physician-prescribed bed rest due to intervertebral disc syndrome at any point during the appeal period.  The Board assigns great probative value to the March 2013 and March 2014 VA examiners' assessments as they have medical expertise, reviewed the Veteran's claims folder, examined the Veteran, and determined that the Veteran did not have intervertebral disc syndrome.  Accordingly, regardless of the old or revised rating criteria concerning intervertebral disc syndrome, a rating under these diagnostic codes would not warrant a higher initial rating at any point during the appeal period.  Accordingly, any discussion as to the old and/or revised rating criteria is not required as there is no clinical evidence of incapacitating episodes due to intervertebral disc syndrome.

Prior to January 28, 1999

As noted in the Introduction, the Veteran's lumbar spine disability was assigned an initial rating of 10 percent effective March 25, 1982 and was assigned an initial rating of 20 percent effective August 13, 2004.  The Board must discuss the "old" criteria and the "revised" rating criteria.

In this respect, a January 28, 1999 VA medical treatment record indicated that the "back" had forward flexion of 60 degrees.  Under the old criteria, Diagnostic Code 5292 provided a 20 percent rating for moderate limitation of motion of the lumbar spine.  In resolving any doubt in favor of the Veteran, the Board considers 60 degrees of flexion as moderate limitation of motion.  In this respect, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Accordingly, an initial rating of 20 percent is warranted effective January 28, 1999, the date of the aforementioned VA medical treatment record.  

However, prior to January 28, 1999, an initial rating in excess of 10 percent is not warranted.  The Board recognizes that the medical evidence is limited prior to January 28, 1999.  While the Veteran and his attorney reported that the Veteran had severe symptoms, warranting a 60 percent rating, there are no objective clinical findings to support such a rating.  Concerning limitation of motion under Diagnostic Code 5292, the evidence does not reflect moderate limitation of motion to warrant a higher rating of 20 percent prior to January 28, 1999.  Service medical treatment records show multiple visits for low back pain and the Veteran was on a physical profile for his spine.  However, the Medical Board proceedings, dated in November 1981, show that there were no objective muscle spasms, no gross abnormalities, and full flexion.  Again, the Veteran exhibited pain and limitation of motion during active service; however, the majority of findings in the service medical treatment records show assessments of normal range of motion.  Thus, even considering complaints of functional loss and impairment, the clinical findings do not show that the Veteran's limitation of motion would be comparable to moderate limitation of motion of the lumbar spine and a higher rating is not warranted.  See 38 C.F.R. § 4.40, 4.45, 4.59; Deluca, supra.  

In addition, while the evidence showed muscle spasms on several occasions during active service, the evidence does not show muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, to warrant a higher rating under Diagnostic Code 5295.  Also, the clinical findings do not show a disability that would be comparable to a severe lumbosacral strain under Diagnostic Code 5295.  Again, the service medical treatment records and VA medical treatment records show complaints of pain; however, the majority of clinical findings show normal range of motion, including the Medical Board proceedings completed prior to separation from active service.  In addition, there was no ankylosis of the lumbar spine, or a fracture of the vertebra with residuals that would warrant use of a neck brace, to support a rating in excess of 10 percent.  Finally, the revised criteria do not apply to this portion of the appeal period dated prior to January 28, 1999.  

In sum, there is no identifiable period that would warrant an initial rating in excess of 10 percent for the Veteran's lumbar spine disability prior to January 28, 1999.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an initial rating in excess of 10 percent prior to January 28, 1999.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

From January 28, 1999 to November 17, 2015

The Veteran has been assigned an initial 20 percent rating for his lumbar spine disability from January 28, 1999 to November 17, 2015.  

First, the Board will consider Diagnostic Code 5292 under the "old" rating criteria, which allows for the assignment of a 40 percent rating for severe limitation of motion of the lumbar spine.  In this respect, the May 2006 VA examination report shows that the Veteran's spine had forward flexion of 75 degrees and he could bend left and right 30 degrees.  The examiner opined that the Veteran would experience an additional 20 degree loss of forward flexion with a flare-up.  In April 2007, he was able to forward flex to 70 degrees and bend right and left 30 degrees.  There were no additional functional limitations of the low back including additional loss of range of motion during flare-up or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, or lack of endurance or coordination.  In January 2008, there was no spasm, no guarding, and the Veteran exhibited forward flexion to 70 degrees, extension 0 to 25 degrees, and right and left lateral flexion to 20 degrees.  There were no additional functional limitations of the spine, including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excess fatigability, lack of endurance, or coordination.  In August 2009, the Veteran was able to flex to 60/90 degrees and exhibited lateral flexion to 15/30 degrees bilaterally.  In March 2013, the Veteran was able to flex to 55 degrees with objective evidence of painful motion beginning at 55 degrees, extension ended at 15 degrees with objective evidence of painful motion beginning at 15 degrees, right lateral flexion ended at 20 degrees with objective evidence of painful motion beginning at 20 degrees, and left lateral flexion ended at 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  He had functional impairment and loss consisting of less movement than normal and pain on movement and interference with sitting, standing and/or weight-bearing.  In March 2014, the Veteran exhibited 70 degrees of flexion with pain beginning at 70 degrees, right lateral flexion ended at 20 degrees and painful motion began at 20 degrees, left lateral flexion ended at 20 degrees and there was no objective evidence of painful motion.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran had functional loss and/or impairment consisting of less movement than normal and pain on movement.  

Considering the evidence, including the above clinical findings, the Board finds that the Veteran's lumbar spine disability did not exhibit severe limitation of motion to warrant a higher rating under Diagnostic Code 5292.  The clinical findings show that the Veteran exhibited at least 55 degrees of flexion on examination, which is more than half of the normal range of flexion.  Further, while the May 2006 VA examiner stated that the Veteran would experience an additional 20 degree loss of forward flexion with a flare-up, it would still be flexion to 55 degrees during such a flare-up.  In addition, the Veteran was still able to extend to at least 10 degrees, laterally flex to at least 15 degrees and laterally rotate to at least 20 degrees.  The Board finds that such range-of-motion findings are not comparable to a severe limitation of motion of the lumbar spine and a higher rating is not warranted under Diagnostic Code 5292.    

The Board considered whether higher and/or separate ratings would be warranted on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  However, the clinical findings do not indicate that the Veteran experienced such functional impairment and loss to be comparable to severe limitation of motion under Diagnostic Code 5292.  While he exhibited limitation of motion of the spine, he was still able to flex to at least 55 degrees whereas normal flexion is 90 degrees.  Repetitive testing did not show that the Veteran's range of motion was so limited so as to be comparable to severe limitation of motion.  Accordingly, a rating in excess of 20 percent is not warranted on the basis of functional impairment or loss.  

Next, concerning the "old" criteria, under Diagnostic Code 5295, lumbosacral strain, a 40 percent rating was warranted for "Severe" lumbosacral strain with "listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion."  In reviewing the evidence, the Board finds that the clinical findings do not support a 40 percent rating as any lumbosacral strain could not be described as severe under Diagnostic Code 5295.  First, the evidence does not reflect listing of the whole spine to opposite side, positive Goldthwaite's sign, or a "marked" limitation of forward bending.  The Board finds that the Veteran's range-of-motion findings, including his ability to flex to at least 55 degrees, are not indicative of marked limitation of forward bending.  Further, while there is some loss of lateral motion and abnormal mobility, the evidence does not support a finding of severe strain.  The Board acknowledges that the Veteran's limitation of motion was limited, he had flare-ups, pain, fatigability, had limits on standing and walking, and used a cane and sometimes a walker.  Even so, the Board notes that the Veteran still exhibited at least 55 degrees of flexion on examination, could complete repetitive range-of-motion testing, and there were no significant changes, if any, in the range-of-motion findings.  

With respect to the "old" criteria regarding residuals of a vertebral fracture, under Diagnostic Code 5285, a 60 percent rating is warranted for abnormal mobility requiring neck brace (jury mast).  The evidence does not reflect abnormal mobility requiring neck brace and a higher rating is not warranted.  

Concerning the appeal period from September 26, 2003, when the revised rating criteria became effective, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   In this case, the clinical findings show forward flexion to at least 55 degrees (including during a flare-up as noted by the May 2006 VA examiner).  There are no findings of limitation of flexion to 30 degrees or less, or ankylosis.  Accordingly, a rating in excess of 20 percent is not warranted. 

The Board considered whether an initial rating in excess of 20 percent would be warranted on the basis of additional functional impairment and loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, supra.  The Board finds that the assigned 20 percent rating contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups and repetitive use.  The VA medical examination reports do not reflect that there was additional loss of flexion following repetitive testing.  For example, the March 2014 VA examiner noted that post-repetitive range of motion testing showed flexion to 70 degrees and the examiner stated that there were no additional functional limitations of the joint and that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups or when joint was repeatedly used.  While the Veteran reported flare-ups and limitations of standing and walking, and pain and stiffness, the competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has not been shown to be comparable to flexion limited to 30 degrees or less or ankylosis.  A higher rating is not warranted.  

There is no identifiable period that would warrant an initial rating in excess of 20 percent for the Veteran's lumbar spine disability from January 28, 1999 to November 17, 2015.  See Fenderson, supra.  A preponderance of the evidence is against the claim for a rating in excess of 20 percent from January 28, 1999 to November 17, 2015.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

From November 18, 2015

Under the "old" rating criteria, Diagnostic Code 5289 provided a higher rating for unfavorable ankylosis of the lumbar spine.  However, the clinical findings do not reflect ankylosis.  Accordingly, a rating in excess of 40 percent is not warranted under the old criteria.   

With respect to the "old" rating criteria regarding residuals of a vertebral fracture, under Diagnostic Code 5285, a 60 percent rating is warranted for abnormal mobility requiring neck brace (jury mast).  The evidence does not reflect abnormal mobility requiring neck brace and a higher rating is not warranted.  

Under the revised rating criteria, a rating in excess of 40 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The medical evidence does not reflect any findings of ankylosis and; therefore, a higher rating is not warranted.  The November 2015 VA medical examination report shows that the Veteran was still able to flex to 20 degrees.  Even considering additional functional impairment and competent and probative clinical findings do not indicate that the Veteran's disability, has not been shown to be comparable to ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not warranted.  

In sum, there is no identifiable period that would warrant an initial rating in excess of 40 percent for the Veteran's disability from November 18, 2015.  See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claim for an initial rating in excess of 40 percent from November 18, 2015.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Higher Initial Ratings for Right and Left Lower Extremity Radiculopathy

Under Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran has been assigned an initial rating of 10 percent for the right lower extremity and an initial rating of 10 percent for the left lower extremity effective November 18, 2015.  The Board finds that higher initial ratings are not warranted for either extremity.  The November 2015 VA examiner determined that the Veteran experienced mild intermittent pain in the left and right lower extremities and mild paresthesias and/or dysesthesias of the left and right lower extremities.  In addition, VA medical treatment records show complaints of pain radiating to the legs.  However, the clinical findings do not support a rating for moderate incomplete paralysis.  The Board assigns great probative value to the November 2015 clinical findings, which showed that the Veteran was assessed with mild pain and mild paresthesias.  Thus, ratings in excess of 10 percent are not warranted for either lower extremity.  

Concerning the appeal period prior to November 18, 2015, the Board recognizes that VA treatment records show an assessment of "resolving" bilateral L5 radiculopathy in May 2008 and a December 2009 VA medical treatment record included an assessment of peripheral neuropathy and radiating pain.  However, subsequent VA examination reports completed in March 2013 and March 2014 show that the Veteran was not assessed with radiculopathy after clinical testing and the Board finds that the November 18, 2015 VA medical examination report is the first objective evidence of a diagnosis of radiculopathy of the lower extremities as related to his service-connected lumbar spine disability and the onset of chronic symptoms of radiculopathy.  Therefore, compensable ratings for radiculopathy are not warranted prior to November 18, 2015.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Given the above, the Board finds that the Veteran's claims for higher initial ratings for right lower extremity radiculopathy and left lower extremity radiculopathy must be denied.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable and the claims are denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Scar

With respect to the Veteran's scar of the spine, the criteria with respect to rating skin disabilities were revised, effective October 23, 2008.  The revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  38 C.F.R. § 4.118.  In this case, under either the old or new criteria, the Veteran's scar does not warrant a separate compensable rating.  The Veteran's scar has not been shown to be painful, unstable, or meet the area requirements.  It has not been shown to manifest in limitation of function of affected part.  Id.  As a result, the Veteran is not entitled to a separate compensable rating for a scar.


Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for an increased rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See also 38 C.F.R. § 3.321.

Here, the rating criteria, old and revised, reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected lumbar spine disability throughout the entire period on appeal has been manifested by signs and symptoms including pain, functional impairment, flare-ups, limitations on standing and walking, and limitation of motion.  The diagnostic codes in the rating schedule, old and revised, corresponding to disabilities of the spine provided disability ratings on the basis of limitation of motion, strain, or based on incapacitating episodes.  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board finds that the Veteran's symptoms and manifestations of his lumbar spine disability and resulting neurological manifestations do not present an exceptional or unusual disability so as to render the available rating criteria inadequate.  The Board finds that the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 38 C.F.R. § 4.71a and 38 C.F.R. § 4.124a, reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence.  Given the ways in which the rating schedule contemplates functional loss and impairment for spine disabilities and the symptoms of neurological disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.
  

ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 28, 1999, for L5-S1 spondylolisthesis with bilateral spondylosis, is denied.  

Entitlement to an initial rating of 20 percent but no higher, from January 28, 1999 to November 18, 2015, exclusive of the temporary total ratings for convalescence, for L5-S1 spondylolisthesis with bilateral spondylosis, is granted.

Entitlement to an initial rating in excess of 40 percent from November 18, 2015, for L5-S1 spondylolisthesis with bilateral spondylosis, is denied.  

Entitlement to a higher initial rating for right lower extremity sciatic nerve radiculopathy, rated as 10 percent, is denied.

Entitlement to a higher initial rating for left lower extremity sciatic nerve radiculopathy, rated as 10 percent, is denied.   


REMAND

A May 2015 Board decision, in part, denied the issue of entitlement to an effective date earlier than March 4, 2008, for the award of service connection for depression, not otherwise specified, to include on the basis of CUE in a May 1982 rating decision.  The Veteran has appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and is awaiting a decision from the Court.  The Veteran's attorney has requested that adjudication of the issues of entitlement to higher initial ratings for depression,  entitlement to a TDIU, and entitlement to SMC by reason of being housebound, be deferred as the Court's decision regarding an earlier effective date for the award of service connection for depression, may impact the aforementioned issues.  Thus, the Board must defer adjudication of the issues and remand the issues to the RO because they are considered to be inextricably intertwined with the issue currently before the Court.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following the United States Court of Appeals for Veterans Claims decision or other action regarding the issue of entitlement to an earlier effective date for the award of service connection for depression and any other development deemed necessary, readjudicate the issues of entitlement to a higher initial rating for depression, not otherwise specified, rated 50 percent prior to March 26, 2014 and 70 percent from March 26, 2014, entitlement to a TDIU, and entitlement to SMC by reason of being housebound.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


